 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH AUGUST MARSALA,                                No. 2:19-cv-0513 KJM CKD P
12                        Plaintiff,
13              v.                                          ORDER
14    RALPH DIAZ, et al.
15                        Defendants.
16

17            Plaintiff has filed a “motion to order defendants to stop intimidation and retaliations.”

18   However, plaintiff fails to indicate what precise action the court should take, there are no

19   defendants as plaintiff’s amended complaint was recently dismissed with leave to file a second

20   amended complaint, and plaintiff fails to point to facts suggesting he is being denied any right

21   respective to plaintiff’s prosecution of this case.

22            Accordingly, IT IS HEREBY ORDERED that plaintiff’s March 4, 2020, “motion to order

23   defendants to stop intimidation and retaliations” is denied.

24   Dated: April 8, 2020
                                                           _____________________________________
25
                                                           CAROLYN K. DELANEY
26                                                         UNITED STATES MAGISTRATE JUDGE

27   1
     mars0513.misc
28
